DETAILED ACTION
Office Action Summary
Instant application claims priority to 3/27/2019.
Claims 1, 3-10 are pending in the instant application.
Claims 1, 3-10 are rejected.
Applicant’s amendments/arguments filed 4/15/2022 have been considered but are moot based on new grounds of rejection necessitated by applicants amendments changing the scope of the instant invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10 rejected under 35 U.S.C. 103 as being unpatentable over Fieres et al. (US Patent No: 5,740,248) hereinafter referred to as Fieres in view of Shearer et al. (US Patent No: 5956507) hereinafter referred to as Shearer.

As per claims 1 and 9-10, Fieres teaches  at least one memory storing instructions; and at least one processor that, upon executing the stored instructions, causes the information processing apparatus to function as: a verification unit that verifies whether or not an application can be trusted; and (Fieres, teaches column 8, lines 22-29, teaches a trusted loader system used to verify applications)
a controller that controls the application according to a result of verification by the verification unit, (Fieres, teaches column 7, lines 42-47, teaches CPU which would control the application running)
Alhough Fieres, teaches column 8, lines 22-29, teaches “A trusted kernel which is validated at system boot time, usually by a piece of hardware, builds the core of the trust hierarchy on which the application resides.” AND figure 19 and column 22, lines 23-34, teaches validating an application i.e. a second application before it is loaded, Fieres does not explicitly recite wherein the verification unit verifies a first application and a second application after receiving an instruction to launch the first application, the first application referring to and causing to execute the second application
However, Shearer teaches wherein the verification unit verifies a first application and a second application after receiving an instruction to launch the first application, the first application referring to and causing to execute the second application. (Shearer, column 2, lines 10-18, teaches “application executes a system call using a kernel identifier that is already associated with a resource (e.g., resource control structure), the kernel perform is a validation process to ensure the calling application is authorized to use the identified resource.”, in other words, one application is calling another and the applications are being verified)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Fieres with the method of Shearer to help make sure applications are not malicious.

As per claim 3, Fieres in view of Shearer teaches The information processing apparatus according to claim 1, wherein the verification unit verifies that the  first application and the second application have not changed since the first application and the second application were installed. (Fieres, column 8, lines 3-5, teaches “trust is referred to as CU validation throughout this document. CU validation concerns the process of assuring the application that the CU has not been tampered with”)

As per claim 4, Fieres in view of Shearer teaches The information processing apparatus according to claim 1, wherein when an application is installed and when the information processing apparatus is started up, it is determined whether the application will dynamically import another application, and if the application will dynamically import another application, a first list including the application to be dynamically imported is generated; and the controller causes the verification unit to verify the second application on the basis of the first list. (Fieres, figure 14, storing in a local repository verified applications)

As per claim 5, Fieres in view of Shearer teaches The information processing apparatus according to claim 4, wherein when the application is installed and when the information processing apparatus is started up, an application to be exported to another application is specified, and if the application will be exported, a second list including the application to be exported is generated; and the controller causes the verification unit to verify the second application when the second application is included in both the first list and the second list. (Fieres, teaches column 8, lines 22-29, teaches “A trusted kernel which is validated at system boot time, usually by a piece of hardware, builds the core of the trust hierarchy on which the application resides.” AND figure 19 and column 22, lines 23-34, teaches validating an application i.e. a second application before it is loaded)

As per claim 6, Fieres in view of Shearer teaches The information processing apparatus according to claim 1, wherein when the verification of the second application by the verification unit has failed, the controller outputs information indicating that the verification has failed, and stops the execution of the first application. (Fieres, column 8, lines 10-28, taches “such as a checksum over the program image, are commonly used for this purpose. In such applications, if the checksum does not match the checksum stored by the loader subsystem at application installation time, the load fails and the program image is not loaded.”)

As per claim 7, Fieres in view of Shearer teaches The information processing apparatus according to claim 6, further comprising: a user interface unit, wherein the controller displays the information indicating that the verification of the second application has failed in the user interface unit. (Fieres, column 11, line 64 teaching using program interface to interact with the program and column 8, lines 10-28, taches “such as a checksum over the program image, are commonly used for this purpose. In such applications, if the checksum does not match the checksum stored by the loader subsystem at application installation time, the load fails and the program image is not loaded.”)

As per claim 8, Fieres in view of Shearer teaches The information processing apparatus according to claim 1, further comprising: a scanner that scans an image; and a printer that prints an image, wherein the application uses a function of one of the scanner and the printer. (Fieres, column 4, lines 43, teaches device may be a printer)

Other Related Art
Feinleib (2006/0053283) teaches “The generated hash value is then digitally signed (act 256). The hash value can be digitally signed using any of a wide variety of conventional encryption techniques, such as the well-known RSA (Rivest, Shamir, and Adelman) public-key encryption technique. By digitally signing the hash value, device loader 206 or application loader 208 can subsequently verify that the hash value was signed by the appropriate device (e.g., supplier 104, vendor 106, or OEM 108) as discussed in more detail below.”
Dive-Reclus (8205094) teaches “E1-Invalid signature 1. End of the use case. 2.4.3.4 Use Case 2--U copies C1 into C2 off line and uses C2 with P1. 1. U copies C1 into C2 offline. 2. U plugs C2 in P1. 3. U uses P1. 4. U asks Loader to start APP. 5. Loader finds APP.app in D:\ 6. Loader opens c:\<directory accessible to TCB only>\APP.cap. 7. Loader verifies hashes successfully. [E2] 8. Loader extracts system and user capabilities from APP.cap 9. Loader loads APP.app and assigns capabilities to APP.app. 10. U asks APP to dial a number. 11. APP asks ETEL to dial a number 12. ETEL successfully checks APP has got PhoneNetwork. 13. ETEL dials the number. 14. U uses the phone connection.”
Bird (2007/0106981) teaches “While according to various embodiments, a registration process transforms executable programs and/or libraries into a locally unique form during installation and a computer system's linker/loader subsequently validates programs prior to executing them permitting only valid programs to execute, the creation of computational diversity while preserving standardization may be achieved in various other ways. For example, executable programs may be delivered in their own unique forms prior to installation, delivered with an application-specific loader and/or a different pre-execution process may perform the program validation.”
Kotamarthi (20060101408) teaches “If the program loader verifies the integrity of the software application 54, the program loader loads the software application for operation on the terminal 10, as shown in block 116. Thereafter, at one or more instances during operation of the software application, the software application may request one or more services provided by the OS platform, the services oftentimes being provided by a server 76 and mediated by the kernel 80 of the OS. In such instances, as illustrated in block 118 of FIG. 6b, the application sends a service request to a respective server by means of an API 78 defined by the server for receiving such requests, as represented by sessions 128 and 130 with respect to application 1 54a and application 2 54b, respectively.”
Lavin (2007/0027988) teaches “Upon detecting a request to execute a software package, an OS Loader 422 in the Windows CE Kernel 406 generates a verification request to the verification module 424 in the OEM adaptation layer 408. The verification module 422 maintains information concerning the current verification state and performs state changes in accordance with information received from the Pay Monitor 418. The verification file list 426 contains a list of software files that are authorized for execution. Upon a load request, the verification module 424 checks the list of software files in the verification file list 426 to determine whether the requested application is on a list of " verified" software applications. If the requested application is found on the verified application list, the OS Loader will execute the requested file. If, however, the requested file is not found on the verified list, the OS Loader will not execute the requested file.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492